Citation Nr: 0827643	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
burst right eardrum.

3.  Entitlement to service connection for residuals of a cold 
weather injury of the bilateral feet.

4.  Entitlement to service connection for residuals of a 
right arm injury.

5.  Entitlement to service connection for residuals of a back 
injury.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with bilateral 
hearing loss.

2.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with residuals of a 
burst right eardrum.

3.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with residuals of a 
cold weather injury of the bilateral feet.  

4.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with residuals of a 
right arm injury.

5.  The competent medical evidence of record does not 
indicate that the veteran's current back disorder is related 
to military service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A burst right eardrum was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Residuals of a cold weather injury of the bilateral feet 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Residuals of a right arm injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  Residuals of a back injury were not incurred in or 
aggravated by active service, and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist a claimant in developing a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for bilateral hearing loss, burst right eardrum, 
residuals of a cold injury of the bilateral feet, residuals 
of a right arm injury and a back disorder.  The letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

However, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter.  The 
lack of notice with respect to those elements in the 
aforementioned VCAA notice letter is harmless error as the 
claims are being denied and, consequently, no disability 
ratings or effective dates will be assigned.

With regard to the duty to assist, the claims file contains 
private treatment records and lay statements.  The RO 
attempted to retrieve the veteran's service personnel and 
medical records; however, the RO was notified that the 
veteran's service records were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  In a case in 
which a veteran's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to her claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  A 
review of the claims folder reveals that VA has fulfilled its 
heightened duty to assist the veteran.

The RO informed the veteran in the April 2004 VCAA notice 
letter that his service medical records and personnel records 
were unavailable and requested the veteran to complete the 
enclosed NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The RO informed the veteran that 
the following types of evidence would assist in support his 
claims: dates and location of medical treatment in service, 
records and statements from service medical personnel, 
employment physical examinations, medical evidence of 
treatment since military service, insurance examination 
reports, and witness statements.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992) (holding that, where a veteran's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
veteran returned the NA Form 13055, however, he failed to 
fill out the pertinent area of the form which included the 
nature of the illness, injury or treatment in service, the 
dates of treatment, the organization to which he was assigned 
and the name and location of hospital, dispensary or medical 
facility where he was treated in service.  The veteran did 
not provide enough information for the RO to search 
alternative service medical records.  The United States Court 
of Appeals for Veterans Claims (the Court) has specifically 
held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  So it is in this case.

The Board acknowledges that the veteran was not provided with 
a VA examination in conjunction with his claims; however, the 
evidence of record does not warrant an examination because 
there is sufficient competent medical evidence to decide his 
claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, the medical evidence of record 
does not show a current disability for the veteran's claims 
of bilateral hearing loss, burst right eardrum, residuals of 
a cold weather injury of the bilateral feet, or residuals of 
a right arm injury.  Regarding the veteran's back disorder 
claim, there is nothing in the record, other than the 
veteran's own lay statements, that suggests a link between 
his current back disorder and a back injury in military 
service.  In light of the absence of any evidence of a 
current disability for hearing loss, burst right ear drum, 
residuals of a cold weather injury of the bilateral feet and 
residuals of a right arm injury and the lack of any competent 
evidence suggesting a link between veteran's current back 
disorder and service, VA is not required to provide the 
veteran with a VA examination in conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic 
diseases, to include bilateral hearing loss and arthritis, 
which are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
burst right eardrum.

3.  Entitlement to service connection for residuals of a cold 
weather injury of the bilateral feet.

4.  Entitlement to service connection for residuals of a 
right arm injury.

In order for the veteran to be entitled to service connection 
for bilateral hearing loss, residuals of a burst right 
eardrum, residuals of a cold weather injury of the bilateral 
feet and residuals of a right arm injury, the medical 
evidence must show a diagnosis of those disabilities.  After 
a careful review of the record, the Board finds that the 
competent medical evidence of record shows no complaints or 
treatment of bilateral hearing loss; a right ear condition or 
a history of a right ear injury to include perforation of the 
right ear drum; any bilateral foot condition or a history of 
a bilateral foot disorder due to frostbite from service; or a 
right arm condition or a history of a right arm disability.  
Furthermore, the record does not contain any audiometric test 
results or competent medical evidence that the veteran has a 
hearing disability as defined under VA regulation (See 38 
C.F.R. § 3.385); a current diagnosis of any residual 
disability from a right ear injury; a current diagnosis of 
any residual disability from a cold weather injury of the 
bilateral feet; or a current diagnosis of any residual 
disability from a right arm injury.  

The only evidence supporting a finding of a current diagnosis 
of bilateral hearing loss, right ear, bilateral foot or right 
arm disabilities consists of the lay statements from the 
veteran.  Lay persons can provide an eyewitness account of a 
veteran's visible symptoms.  Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  The veteran is competent to report 
hearing loss and problems with his right ear, bilateral feet 
and right arm in general.  However, he is not competent to 
report that he meets the auditory decibel threshold that is 
required for the veteran's hearing impairment to be 
considered a disability under VA regulations, or that he has 
specific diagnoses of any right ear disorder as a result of a 
perforated right ear drum, any bilateral foot condition as a 
result of frostbite in service or any right arm disorder as a 
result of an injury during service, because that assessment 
does not involve a simple diagnosis.  Therefore, the 
veteran's statements that he has current hearing loss, right 
ear, bilateral feet and right arm disabilities have no 
probative value because lay persons are not competent to 
offer medical opinions as to specific diagnoses that require 
special knowledge.  Espiritu, 2 Vet. App. at 494-95.  In the 
absence of competent medical evidence of the claimed 
disabilities, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current disability, the Board must find 
that the veteran's claims of entitlement to service 
connection for bilateral hearing loss, residuals of a burst 
right ear drum, residuals of a cold weather injury of the 
bilateral feet, and residuals of a right are injury are not 
warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claims for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

5.  Entitlement to service connection for residuals of a back 
injury.

In order for the veteran to be entitled to service connection 
for residuals of a back injury, the medical evidence must 
show a diagnosis of that disability.  The medical evidence of 
record supports the veteran's claim to having a current back 
disorder.  Specifically, a May 2004 private medical report 
interpreting a magnetic resonance imaging of the veteran's 
lumbar spine provides a diagnosis of multilevel degenerative 
disc and joint disease resulting in multilevel acquired canal 
stenosis and neuroforaminal stenosis.  Thus, the first 
criterion for service connection has been established.  Pond, 
12 Vet. App. at 346.  

Unfortunately, the veteran's statement concerning a back 
injury during service cannot be corroborated by documentation 
from service.  In addition, the Board notes there is no other 
medical evidence relating the veteran's current back 
disability to service.  The evidence of record is devoid of 
any objective medical evidence of a back disability until 
2004, approximately 49 years after service.  There is no 
medical evidence of record showing symptoms of a back 
disability prior to 2004.  This lapse in time weighs against 
the veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, no physician has ever 
asserted that his current back disability occurred in service 
or is related to any incident in service.  

The only opinion linking the veteran's current back disorder 
to service is that of the veteran.  The veteran, as a lay 
person, is not competent to provide an opinion concerning 
medical causation of degenerative disc and joint disease.  
Grottveit, 5 Vet. App. at 93; see Espiritu, 2 Vet. App. at 
494.  As the competent medical evidence does not link the 
veteran's current back disability to service, service 
connection must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for residuals of a back 
injury is not warranted.    


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a right burst ear drum 
is denied.

Entitlement to service connection for residuals of a cold 
injury of the bilateral feet is denied.

Entitlement to service connection for residuals of a right 
arm injury is denied.

Entitlement to service connection for residuals of a back 
injury is denied.
REMAND

6.  Entitlement to service connection for tinnitus.

The veteran asserts in his April 2004 claim for compensation 
that he has had ringing in his ears since his military 
service in 1954.  Although the veteran is competent to 
testify regarding the presence of tinnitus and the duration 
of his symptomatology, the Board notes that he is not 
competent to provide an opinion regarding the etiology of his 
tinnitus.  See Espiritu, supra.  Rather, in determining 
whether there is a nexus to service the Board must rely upon 
the conclusions of trained medical personnel.  Id.  See also 
Allday v. Brown, 7 Vet. App. 517 (1995).  Therefore, while 
the Board acknowledges the veteran's own statements that his 
tinnitus is linked to his active service, such evidence is 
insufficient to grant service connection.  

However, given the veteran's competent testimony regarding a 
continuity of symptomatology (ringing in the ears) since 
service, the Board finds that additional medical evidence is 
needed to determine whether the veteran's current tinnitus is 
related to active duty service, including any in-service 
noise exposure.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  See also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  Specifically, a 
remand is necessary to obtain a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be examined by an audiologist.  The 
RO should provide the veteran's claims 
file to the examiner for review in 
conjunction with the examination.  The 
examiner should advance an opinion as 
to whether any tinnitus found on 
examination is at least as likely as 
not (i.e., a 50 percent or greater 
probability) related to the veteran's 
active service.  The examiner should 
provide a complete rationale for all 
conclusions reached.   

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for tinnitus, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


